Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 24, 2016

                                       No. 04-16-00296-CV

                    IN THE INTEREST OF T.M.C., ET AL CHILDREN,

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014PA02352
                             Honorable Peter Sakai, Judge Presiding

                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, the reporter’s record, which was due May
19, 2016, has not yet been filed. Ms. Cindy Hyatt is the court reporter responsible for preparing,
certifying, and filing the reporter’s record in this appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

       Accordingly, Ms. Hyatt is hereby ORDERED to file the reporter’s record in this appeal
no later than June 3, 2016.

         We further ORDER the Clerk of this Court to serve a copy of this order on Ms. Hyatt by
first class United States mail and by certified mail, return receipt requested. We also ORDER the
Clerk of this Court to serve a copy of this order on the trial court. See TEX. R. APP. P. 28.4(b)(1);
35.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court